CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-1A of our report dated August 20, 2012, relating to the financial statements and financial highlights which appears in the June 30, 2012 Annual Report to Shareholders of Emerging Markets Growth Fund, Inc., which are also incorporated by reference into the Registration Statement.We also consent to the references to us under the headings "FINANCIAL HIGHLIGHTS" and "INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM AND LEGAL COUNSEL" in such Registration Statement. PricewaterhouseCoopers LLP Los Angeles, California August 27, 2012
